

115 HR 1410 IH: Nogales Wastewater Fairness Act
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1410IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Ms. McSally (for herself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish responsibility for the International Outfall Interceptor.
	
 1.Short titleThis Act may be cited as the Nogales Wastewater Fairness Act. 2.International outfall interceptor repair, operations, and maintenance (a)DefinitionIn this section:
 (1)AgreementThe term Agreement means the memorandum of agreement between the United States Section of the International Boundary and Water Commission and the City of Nogales, Arizona, dated January 20, 2006.
 (2)CityThe term City means the City of Nogales, Arizona. (3)Nogales sanitation projectThe term Nogales sanitation project means the project owned by the City and the United States Section of the International Boundary and Water Commission and includes—
 (A)the International Outfall Interceptor (IOI) and the trunkline; and (B)the Nogales International Wastewater Treatment Plant (NIWTP).
 (b)Sense of CongressIt is the sense of Congress that, pursuant to the Act of July 27, 1953 (22 U.S.C. 277d–10 et seq.), and notwithstanding the Agreement, an equitable proportion of the costs of operation and maintenance of the Nogales sanitation project to be contributed by the City should be based on the average daily volume of wastewater originating from the City.
 (c)Capital costs excludedPursuant to the Agreement and the Act of July 27, 1953 (22 U.S.C. 277d–10 et seq.), the City shall have no obligation to contribute to any capital costs of repairing or upgrading the Nogales sanitation project.
 (d)OverchargesNotwithstanding the Agreement, the United States Section of the International Boundary and Water Commission shall not charge the City after the date of enactment of this Act for operations and maintenance costs in excess of an equitable proportion of the costs, as described in subsection (b).
			